Citation Nr: 0609617	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
hypertension.  

2.	Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to May 
1973.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In November 2004, the veteran and his spouse attended a Video 
Conference hearing at the VARO in Las Vegas, Nevada before 
the undersigned Veterans Law Judge of the Board in 
Washington, D.C. The hearing transcript is on file.

The appeal was REMANDED to the RO for further development in 
February 2005.  It is now before the Board for further 
appellate consideration.  

The issue of entitlement to an increased rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected hypertension is essentially 
controlled with medication and the diastolic blood pressures 
are not predominantly 120 or more.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

In the present appeal, the VCAA notices to the veteran dated 
in September 2001 and February 2005 specifically addressed 
the veteran's current claims.  These letters, in conjunction 
with the Statement of the Case and Supplemental Statements of 
the Case described the law and regulations governing, and 
described the type of evidence necessary to establish, 
increased ratings for hypertension and hearing loss.  The 
VCAA letters also informed him of who was responsible for 
obtaining what evidence and the letter of February 2005 told 
the veteran to submit all relevant evidence and information 
in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

In addition, it does not appear that any evidence is 
available but not yet associated with the record in regard to 
the claim for an increased rating for hypertension.  The 
veteran was recently given a thorough VA examination of his 
cardiovascular disability that, in conjunction with the rest 
of the relevant clinical evidence, contained sufficient 
clinical evidence to evaluate this claim.  Accordingly, the 
Board will now adjudicate the veteran's claim for an 
increased rating for this disability.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for an 
increased rating for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertension, any questions as to 
the appropriate effective date for the rating to be assigned 
is rendered moot.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the rating criteria in effect from January 12, 1998, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a10 percent rating is appropriate for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control. The next higher rating, 20 percent, 
requires diastolic pressure, which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more. The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more. A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more. 38 C.F.R. § 4.101, Diagnostic Code 7101 (2004) 
(effective from January 12, 1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

As noted above, an evaluation in excess of 20 percent for the 
veteran's hypertension requires that the diastolic blood 
pressure be predominantly 120 or more.  A review of the 
record fails to reveal even a single diastolic blood pressure 
reading that approached that level.  Since that is the case, 
it is apparent that an evaluation in excess of 20 percent for 
the veteran's hypertension is not warranted based on the 
appropriate schedular criteria under Diagnostic Code 7101.  
Moreover, the evidence does not show that the veteran's 
hypertension presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards such as to warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
hypertension is denied.  




REMAND

In a statement received in November 2005, the veteran 
asserted, in essence and in pertinent part, that his most 
recent VA audiological examination in June 2005 was not 
accurate, in part because of equipment failure.  In view of 
the veteran's complaints about the adequacy of this 
evaluation, the Board believes that a further audiometric 
examination should be conducted prior to further appellate 
consideration of the issue of an increased rating for the 
veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded another 
VA audiometric examination by an 
evaluator other than the one who 
conducted the veteran's last such 
examination in June 2005.  All 
pertinent clinical findings should be 
reported in detail and the claims 
folder must be made available to the 
evaluator so that the pertinent records 
can be reviewed and it should be 
indicated that the claims folder was 
reviewed in the examination report.  

2.	Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for the veteran's hearing loss.  
If this claim remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


